 In the Matter of C. G. CONN, LTD.andMETAL POLISHERS INTERNA-TIONAL UNION, LOCAL No. 77Case No. C-116R nut InstrumentManufacturing Industry-Interference,Restraint,and Coer-cion: anti-union statements;engenderingfear of loss of employmentfor union ac-tivity-Discrimination:employer's statementthat employeestaking part in walk-out were discharged,held to have no actual effect upon tenure ofemployment;non-reinstatement following strike; charges of dismissed,as to two employeesreinstated prior tohearing-Employee Status:followingwalk-out-Strike:fieldto exist when employeescease workin order to secure compliance with a demandfor some condition of employment, the refusalof which by the employer hasgiven rise to a labordispute-ReinstatementOrdered*employeesrefused rein-statement during strike,excluding those reinstated prior to hearing-BackPay.awarded to employees ordered reinstated,from date ofdenial of reinstatement,excluding period between date of withdrawal of charge and dismissal of com-plaint and date of order reinstating charge and entire proceedings;as to one suchemployee,not to include period between date of Intermediate Report and dateof Decision;monies receivedby employeesforwork performed upon Federal,State, county,municipal,or other work-relief projects to be deductedand paidover to agencywhich supplied funds for said projects.Mr. Harold A. Crane field,for the Board.Mr. Verne G. Cawley,of Elkhart, Ind., for the respondent.Mr. William E. Rodriguez,of Chicago, Ill., for the Union.Mr. A. Bruce Hunt, Jr.,ofcounselto the Board.rSUPPLEMENTAL DECISIONANDORDERDecember13, 1938STATEMENT OF THE CASEOn November 1, 1935, Metal Polishers International Union, LocalNo. 77, herein called the Union, filed a charge with the Regional Di-rector for the Thirteenth Region (Chicago, Illinois) against C. G.Conn, Ltd., Elkhart, Indiana, the respondent herein, alleging thatthe respondent had engaged in and was engaging in unfair laborpractices affecting commerce within the meaning of the NationalLabor Relations Act, 49 Stat. 449, herein called the Act.On March11, 1936, the National Labor Relations Board, -herein called the Board,10 N L. R.B.,No. 38.498 DECISIONS AND ORDERS499by the Regional Director for the Thirteenth Region, duly issued itscomplaint against the respondent, alleging that the respondent hadengaged in unfair labor practices affecting commerce within the mean-ing of Section 8 (1) and (3), and Section 2 (6) and (7) of the Act.In respect to the unfair labor practices, the complaint alleged insubstance that the respondent had urged, persuaded, and warned cer-tain of its employees to refrain from becoming or remaining membersof the Union, had threatened said employees with discharge if theybecame or remained members thereof, and had discharged and refusedto reinstate Reuben Molebash, Theodore Nimroth, Elmer Sherrill, IralMcCaw, Julius Fillinger, and Carl Hudson for joining and assistingsaid Union and for engaging in concerted activities for the purpose ofcollective bargaining and other mutual aid or protection.The com-plaint and accompanying notice of hearing were duly served upon the,parties.On March 19, 1936, the respondent filed a motion to dismiss on the,grounds that the Act is unconstitutional and that its manufacturingactivities are intrastate in nature and therefore beyond the jurisdic-tion of the Board.Reserving all its rights under the motion to dis-miss, on the same day the respondent filed an answer to the complaint.inwhich it admitted some of the specific acts alleged therein, butdenied that it had engaged in unfair labor practices.Pursuant to notice, a hearing was conducted before Leon M. Despres,the Trial Examiner duly designated by the Board, at Elkhart, Indi-ana, on March 19, 20, 23, 24, 25,-26, 27, 28, and 30, 1936.Full oppor-tunity to be heard, to examine and cross-examine witnesses and to.introduce' evidence bearing upon the issues was afforded all parties.At the commencement of the hearing and again at the conclusion ofthe presentation of the Board's jurisdictional evidence the respond-ent renewed its motions to dismiss.The motions were denied in so faras they pertained to the constitutionality of the Act, but the Trial;Examiner reserved decision with respect to the applicability of the Act-to the business of the respondent.During the hearing, upon a showing that Julius Fillinger and Carl Hudson had been reinstated by therespondent and, on the day prior to commencement of the hearing, hadsigned releases waiving their rights to back pay, the Trial Exam-iner, over objection and exception by the Board's attorney, dismissedthe proceedings as to these individuals.His ruling is hereby affirmed.During the course of the hearing the Trial Examiner made severalother rulings on motions and objections to the admission of evidence.The Board has considered such rulings and finds that no prejudicial'errors were committed.The rulings are hereby affirmed.On June 5, 1936, the respondent filed a brief.On June 6, 1936, the-Trial Examiner duly filed his Intermediate Report, in which he denied- 500NATIONAL LABOR RELATIONS BOARDthe respondent's motion to dismiss the proceedings on jurisdictionalgrounds and found that the respondent had engaged in and was en-gaging in unfair labor practices affecting commerce within the mean-ing of Section 8 (1) and (3), and Section 2 (6) and (7) of the Actby the discriminatory discharge of Reuben Molebash, Theodore Nim-roth, and Elmer Sherrill, because they had joined and assisted theUnion and had engaged-in concerted activities for the purpose of col-lective bargaining.He found, further, that the respondent had notdiscriminatorily discharged Iral McCaw.The respondent filed excep-tions to the Intermediate Report and to the conduct of the hearing onJune 29, 1936, a petition for oral argument on July 13, 1936, and anadditional brief in support of said exceptions on July 31, 1936.Be-fore any date for oral argument on the merits was set, the case ofCarter v. Carter Coal Companywas decided by the Supreme Court ofthe United- States.'In consequence of this decision, certain doubtsarose as to the legality of the Act's application in the instant case andthe Union filed a request to withdraw the charge without prejudice.The Board, on August 14,"1936, pursuant to the Union's request, dis-missed the complaint "without prejudice to the Board's right to rein-state the complaint upon the petition of the aforesaid Metal PolishersUnion, Local 77 for good cause shown, and, with or without furtherhearing, to take such further proceedings as it may deem warranted."On May 8, 1937, the constitutionality of the Act as applied inseveral cases having previously been upheld 2the Union filed with theBoard a petition for reinstatement of the proceedings on the groundthat there had been no compliance with the Intermediate Report, andon December 29, 1937, filed a supplemental petition for the reinstate-ment of the original charge as well as the record' and proceedings.On January 22, 1938, the respondent filed its objections to rein-statement of the proceedings.Pursuant to notice, on January 25,1938, an oral argument on the petition and supplemental petitionwas held before the Board in Washington, D. C. at which the re-spondent was represented by its counsel and the Union by RayKelsay, its international vice president, and Lewis G. Hines, anAmerican Federation'of Labor representative.During the course ofthe argument, the respondent filed a brief in support of its objectionsto the reinstatement of'the proceedings and the Union filed its brief.On May 21, 1938, the Board issued a Decision and Order 3 grantingthe reinstatement of the charge and entire proceedings and offeredthe'parties an opportunity to file within ten (10) days briefs and/orapplications for oral argument on the merits.On May 28, 1938, the1298 U S 238, decided May 18, 19362National Labor Relations Board v. Jones it Laughlin Steel Corporation,301 U.S. 1, andother cases to which the Boai d was a party, all decided on April 12, 193737 N.L.R B 337. DECISIONSAND ORDERS501respondent filed its exceptions to said Decision and Order and, with-out waiving same, also filed on the same day a petition for oralargument.Pursuant to notice,an oralargument 4 on the merits was held be-fore the Board in Washington, D. C., on June 21, 1938, at which therespondent was represented by its counsel and the Union by said RayKelsay and Lewis G. Hines.At this time, the respondent was againadvised of its right to file additional briefs but it asserted that itpreferred to rely upon its briefs already filed.'No additional briefshave been filed.The Board has considered the respondent's exceptions to the TrialExaminer's rulings and Intermediate Report and the arguments ad-vanced by the respondent at the oral argument of June 21, 1938, andin its briefs in support of its exceptions, and we find that they arewithout merit.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe respondent, an Indiana corporation, has its principal office andplace of business in Elkhart, Indiana, and, on the basis of grossannualsales, is the largest manufacturer of band instruments in theof whom are engaged in factory work. Its only plant is located '3nElkhart.The principal raw materials used by the respondent are silver,textile linings and coverings for cases, steel, bakelite, grenadilla wood,ebonite, and reeds, all of which are shipped to the respondent frompoints outside the State of Indiana; brass, nickel, maple, and stains,which are shipped principally from points outside Indiana.FromMay 1, 1934, to May 1, 1935, the respondent spent $243,495 for rawmaterials.The respondent's primary finished products, based uponsales values,are brass musical instruments, principally cornets, trumpets, saxo-phones, alto horns, baritones, French horns, and bass horns, which4By notice,dated June 8, 1938,the parties hereto were advised "that included amongthe matters in issue in this proceeding is the alleged discriminatory discharge of eachemployee named in the complaint and that you will be afforded an opportunity to argue atsaid hearing the merits of the case including each such discharge,regardless of the findingsand recommendations of the Trial Examiner in his Intermediate Report "6On the day prior to that on which oral argument was held, the respondent filed a peti-tion in which it requested additional time for purposes of oral argument at said hearing,asserting that "at least two(2) hours" were so requiredBy telegram of the same datefrom the Board,the respondent and the Union were advised that additional time for suchpurposes could not be granted because of the "crowded condition"of the Board's docket,and were adhised further"of your right to file briefs on or before June thirtieth."147841-39-vol 10--33 502NATIONAL LABOR RELATIONS -BOARDare sold mainly to retail music dealers.Approximately 94 per cent ofthe respondent's finished products, based upon a gross sales value, areshipped to points outside the State of Indiana.The total sales forthe fiscal year ending April 30, 1935, were approximately $2,500,000and it was estimated by the respondent's vice president that such salesfor the fiscal year 1936 would be "considerably over $3,000,000."IL THE ORGANIZATION INVOLVEDLocal No. 77 of the Metal Polishers, Buffers, Platers and HelpersInternational Union is a labor organization,affiliated with the Ameri-can Federation of Labor, admitting to membership certain personsemployed by the respondent.III.THE UNFAIR LABOR PRACTICESA. The background of the unfair labor practicesWe are concerned in the instant case with employees of the respond-ent engaged in polishing and other work closely allied thereto, all ofwhich is broadlytermed"polishing."There are two active polishingdepartments in the plant,departments numbers 33 and 46. The sixemployeesalleged tohave been discriminatorily discharged wereengaged in their trade in department 33.From May 1934 until February 1935, the Union on several occasionssought unsuccessfully to obtain recognition.The respondent took theposition that it would neither recognize the Union nor enter intoany sort of agreement with any labor organization.Upon the failureof these attempts,the Union appealed to the first National Labor Rela-tions Board under the N. I. R. A. That Board intervened in the matterand after this intervention there were some conferences between therespondent and representatives of the Union but the respondent main-tained essentially the same position.The last of such conferences oc-curred on February 22, 1935, after which Alfred L. Smith, the re-spondent's vice president and active head, wrote to Kelsay,the unionorganizer, that it had been agreed at the February 22 conference thatany employees who believed themselves to have been discriminatedagainst could negotiate"with the management through their chosenrepresentatives."The record establishes that there had been substantial union activitywithin therespondent's polishing departments for many months priorto the controversy in issue and that the respondent had met this ac-tivity with a partially successful effort to discourage and terminateit.These findings, concerning activities prior to July 5, 1935, are ofimportance only in assisting in the evaluation of the respondent's sub-sequent conduct,which is thesubject matter of this proceeding. DECISIONS AND ORDERS503B. The strike and the refusals to reinstateThe months of September, October. November, and the early partof December are probably the respondent's busiest yearly productionperiod.In September 1935, employees within department 33 com-menced working overtime, which took place generally on Monday,Tuesday, Thursday, and Friday nights, with the result that the weeklyhours of work ranged in excess of 57i/2. The respondent did not payan increased rate for overtime work, and there was dissatisfactionamong the polishers with the then existing rates, particularly in so faras overtime work was concerned. Some of the polishers were remuner-ated on a "piece-work" basis, and several contended that the averagehourly earnings at night were less than during the day because over-time was largely confined to work on musical instruments which car-ried lower piece rates.While the record is not specific as to the exactinequities in the rates of pay causing the dissatisfaction, it is evidentthat there was considerable discontent.8Pursuant to a resolution adopted at a union meeting held onOctober 4, 1935, a petition was prepared and presented on October 9,1935, to Rodney J. Beckwith, foreman of the polishing departments,by three polishers named Elmer Sherrill, Julius Fillinger, and RoyFerm.This petition, on union stationery, contained the names of 31employees of department 33 and was as follows :We the undersigned Polishers and Buffers of Department #33,ask an increase of15%on all piece work prices or, time and one-half for all overtime over 40 hours per week in return we willendeavor to obtain better co-operation between Employees andthe Company.On Monday, October 14, 1935, the same committee was invited to seePhilip F. Getzen, factory superintendent, who informed the com-mittee that the requests embodied in the petition would not be granted.This refusal was accompanied by a threat to open a third polishingdepartment and to employ additional polishers, unless the polisherscontented themselves with existing rates.The consequence of openingsuch department would have been to decrease, during slack productionperiods, the daily earnings of polishers who were employed at thattime.On the same day the committee reported the respondent's re-fusal to make an adjustment to the employees in department 33, mostof whom decided not to work overtime that night. Also, some of theseemployees apparently had decided prior to this day that they wouldnot continue overtime work unless the increase in pay was granted." "Respondent's objections to Reinstating the Charge, Complaint and Proceedings." filedJanuary 22, 1938, contains an affidavit of Otis E. Beers, general manufacturing managerof the respondent which is in part as follows.substantially all of the piece work rates applicable to said department, have,since October 14. 1935, been revised and changed. 504NATIONAL LABOR RELATIONS BOARDAccordingly, at approximately 6 p. in. on that day at least 25 polishersin department 33, of whom 22 were union members, ceased to work.Getzen and Beckwith saw them leave the plant. The next morning,Tuesday, October 15, they commenced work again as usual, and dur-ing the course of that morning the employees in department 33 weredirected individually by Beckwith to sign one of two statements whichhe handed to them. These statements, dated October 15, 1935, were asfollows :We, the undersigned employees of Department 33, refuse towork any overtime, overtime to be considered any work over andabove 48 hours per week.We, the undersigned employees of Department 33, agree towork at least three nights per week overtime, as long as thevolume of work makes this necessary.The former paper contains the signatures of 22 employees, while thelatter paper contains the signatures of 11. In securing these signa-tures, Beckwith first called to his desk Elmer Sherrill, Theodore Nim-roth, and Reuben Molebash. These employees, all of whom are allegedto have been discriminatorily discharged, were asked to sign either ofthe papers.Upon receiving their signatures to the paper containingthe refusal to work overtime, Beckwith then left his desk and com-menced calling upon all other employees of department 33 to solicittheir signatures.These employees were given no understanding as tothe reason for which they were requested to sign and it appears thatthey believed that the management was endeavoring to ascertainindividual sentiment in regard to overtime work.On the same after-noon Beckwith told all, or practically all, employees who refused tosign the paper agreeing to work overtime that they were "laid offindefinitely" that day.On the afternoon of October 15 the respondent inserted in the localnewspaper an advertisement for polishers experienced on band-in-strument work.As a consequence, approximately 20 new employeeswere hired between October 15 and October 19. The respondent as-serts that these men were offered jobs to become permanent if theirwork proved satisfactory. In the meantime, Local No. 77 had com-municated with Kelsay, the union representative, who directed themen to return to work on Monday, October 21.Within 1 or 2 days after October 15, Robert B. Golden, the respond-ent's production manager, commenced calling upon certain of thegroup to solicit their return to work.Golden asserted his first effortsin this respect were made without the advice or knowledge of Beersand ' Getzen and that, after consulting with several polishers whoagreed to return, he conferred with Beers and Getzen, who approveda continuation of his action.Before the end of the week Golden had DECISIONS AND ORDERS505called upon an indefinite number, admittedly 14 1 o 16, but not uponany of the 6 employees named in the complaint.During that week2 or 3 of the group were reinstated and on the following Monday,October 21, about 1.4 others were reinstated, who constituted the re-mainder, excluding the 6 named in the complaint.At least 10 newemployees, hired after October 15, were discharged on this Monday,October 21, but 10 of such new employees were retained to do thework of the 6 polishers who were denied reinstatement. Of these sixemployees, five requested reinstatement on Monday, October 21.Theremaining one had endeavored to obtain reinstatement during theprevious week.On October 22 Kelsay, the union representative, called upon Smithto obtain the reinstatement of the six employees named in the com-plaint, but their reinstatement was refused.After Smith was visitedby-Ke]say on October 22 he was visited for the same purpose by L. C.Bajork, the agent of the Board, and by representatives of the UnitedStates Department of Labor. So far as it appears, Smith failed togive any of these persons any reasons for the refusals to reinstate.It is clear that on October 14 the polishers in department 33 engagedin a concerted protest against the prevailing overtime and piece rates.This concerted activity amounted to a strike.7The striking employeesintended to work as many as 48 hours per week under then existingconditions, but concertedly refused to work in excess of that numberof hours.On the morning of October 15, these striking employeescommenced work as usual, but in the afternoon the respondent as-sertedly discharged them.Since the polishers were striking employees they retained theirstatus as employees, and the respondent's effort to discharge them wasinoperative.In fact, the purported discharges were intended only asa tactical maneuver to break the strike.This is plain because imme-diately after the purported discharges the respondent began to solicitthe return to work of some of the "discharged" employees.More-over, a permanent discharge of the polishers in department 33 wouldseriously have hampered production, if not have caused its cessation.We find that on October 14, 1935, a labor dispute concerning the termsand conditions of employment existed in the respondent's plant andthat the employees named in the complaint, as well as the others whowere purportedly discharged, were in fact striking employees onwhose status the respondent's action had no effect.They continuedto be employees within the meaning of Section 2 (3) of the A6t87While the respondent asserts in its brief of July 31,1936, that its conduct on October15, 1935, did not constitute a "lock-out," as held by the Trial Examiner, the respondent,in the affidavit of Otis E. Beers(see footnote 6), refers to the conduct of the employees onOctober 14, 1935, as a "walk-out."Splatter ofAmerican Manufacturing ConcernandLocal No. 6, Organized FurnitureWorkers,7 N.L. R. B. 753. It should be noted, however,that in the cited case there wasno application for reinstatement by the strikers. 506NATIONAL LABOR RELATIONS BOARDThe remaining question is whether or not the respondent, in rein-stating ,the strikers, discriminated against the six named in the com-plaint because of their concerted activities for the purposes of collec-tive bargaining or other mutual aid or protection."The record es-tablishes that the respondent's refusal to reinstate the six employeesnamed in the complaint was because of their concerted union activityand was not because their places had been filled or because they wereinefficient or otherwise unsuitable employees.These six employees were distinguished for their outstanding unionactivities.Kelsay testified that they were the Union's most activemembers and that they had assisted in creating and fostering it:Reuben Molebash regularly accompanied Kelsay when the latter en-deavored to bargain with the respondent.Elmer Sherrill and JuliusFillinger were members of the committee which presented the peti-tion to the respondent.There can be no doubt about the leadershipof the six employees, which virtually is conceded in the respondent'sbrief of July 31, 1936.When the respondent sought to secure the return of the strikers tocomplete its complement of polishers, Golden deliberately refrainedfrom soliciting the six men to return to work.The reason for hisaction is found in the explanation in the respondent's brief that hecalled upon those employees who were deemed to be merely the fol-lowers, rather than the leaders, in the "mutiny." 10Another con-sideration impels us to this conclusion, despite Golden's assertion thathis omission of the six men was fortuitous.Getzen and Beers main-tained that their decision to deny these men reinstatement was madeon Friday, October 18; and Golden asserted that his failure to callon the men, while calling on practically all, if not all, of the others,was a pure oversight on his part, not actuated by any knowledge thatthe respondent did not care to reinstate them."Since Golden con-tinued to call on the men, with the exception of the six, after October18, the date on which Getzen and Beers admittedly decided not toCfNational Labor Relations Board v. Mackay Radio if Telegraph Co,304 U S 333(1938)."In explaining Production Manager Golden's failure to solicit the return of these sixemployees to \\oik,the respondent states in its brief as follows:Production Manager Goldenbeing well acquainted with most of the menin the department did not believe that these men (those solicited)were actually un-willing to work overtime,but concluded that they hadmerely followed the leader ofthe mutinyand he, therefore,without consulting Beers or Getren and upon his, ownresponsibility decided to interview some of his friends and see if they were willingto return to work . .[Italics supplied11Although Golden asserted that he knew"nothing" of the "disciplinary difficulties"which Beckwith had been having,and that it was a "coincidence,a mere incidental over-sight" that he failed to call on the employees named in the complaint,the followingstatement appears in the respondent's brief of July 31, 1936:Golden did not interview the six former employees whose names appear in the com-plaint, for the reason, as he stated,that he knew they had been unsatisfactory em-ployees and also would not return to work if he had talked to them. DECISIONS AND ORDERS507reinstate them, `the respondent's defense results in Golden omittingthe six by chance and Beers and Getzen omitting them by design.It is true that new employees were hired and that presumably alljobs of the strikers were filled by October 21.However, it is equallytrue that in order to reinstate less active strikers, new employeeswere discharged, and that the respondent's requests of certain strikersto return to work continued on the same day, Saturday, October 19,that one of the employees named in the complaint, namely Iral Mc-Caw, applied for reinstatement.Moreover, the ten new employeeswho were retained on October 21 could not efficiently do the work ofthe six experienced polishers who were denied reinstatement.The respondent's attitude toward the employees whom it refusedto reinstate is revealed explicitly by statements made by officers andsupervisory officials. In order not to lengthen this discussion undulywe shall cite only several of these instances.One of the employeesnamed in the complaint, namely, Julius Fillinger, quotes Beckwith assaying on December 30, 1935, in response to a request by Fillingerthat he be reinstated :Joe, I am afraid not . . . because you belong to the Union-As far as you are concerned, I would take you back right awaybut I am afraid of the other guys. (Meaning the officials of theCompany.)On October 26, 1935, Getzen said to Fillinger :You know that I had two foremen talk to you about droppingout of the Union.Beckwith used to belong to the Union and henever got anything out of it. I had those foremen talk with youabout dropping out of the Union because I know you are a goodfellow and I didn't want you to be mixed up with anything likethat.The above-quoted statements of Fillinger are denied by Beckwith andGetzen.However, we believe them, because they are consistent withother actions of the respondent and because Fillinger was patentlyfriendly toward the respondent at the time of the hearing.12On October 16, 1935, Beckwith directed Paul Neff, a polisher indepartment 46 who had not participated in the labor dispute, to docertain work formerly done by persons in the group of employeeswho had been purportedly discharged.Neff refused, giving as hisreason that he would not do the work unless a satisfactory reason forthe "discharges" was given to him.Approximately 10 days later, atwhich time Neff was without work to be done, he went to Beckwith12 Filhnger,who resigned from the Union during November 1935,was reinstated by therespondent in 1936.In his testimony he revised,in certain particulars,a previouslysigned statement with which he was confronted. 508NATIONAL LABOR RELATIONS BOARDto obtain an assignment.Again Neff was offered work formerly donein department 33 and again he refused.Again Neff asked that thereason for the "discharges" be explained to him.Beckwith replied :"Well" he says, "Paul, they were damned union agitators,"and I said, "Mr. Beckwith, that does not satisfy me.You knowI am a union man too, don't you?" "Yes," Mr. Beckwith says,"I know you are, but I thought you might see this my way.Anyhow, you might just as well forget the Union because theywill never do a damned thing for you as long as you have adrunken son-of-a-bitch at the head of it," and I said, "Who doyou mean, Mr. Kelsay," and Mr. Beckwith says, "No, I meanMr. Britton."At this point Beckwith walked away from Neff, who was later as-signed work properly belonging to department 46.Beckwith deniedthe quoted conversation with Neff, and admitted only that he said :"Paul, I don't believe you will get anywhere with that union head."However, his denial was unconvincing to the Trial Examiner in thisand other instances, and is likewise unconvincing to us.We acceptthe testimony of Neff as true.The respondent's purpose in the elimination of the union leaders,and thus the Union, is made apparent by the respondent's subsequentactivity.After the refusal to reinstate the six strikers the respondentappointed a committee to replace the Union in dealing with the re-spondent.On various occasions prior to October 21, 1935, but sub-sequent to the group "discharges," Otis E. Beers, the respondent'sgeneral manufacturing manager, interviewed approximately 14 ofthe employees who were to be reinstated.According to Beers, hispurpose was to learn "why they would not work overtime and whatthe cause of this was."Apparently, the chief grievance was the in-equality in the rates of pay, some being too high .and others too low.Acting upon this information and after discussions with other pol-ishers, Beers sent a letter to employees of department 33.The letterrelates that Beers had discussed with some of the employees a man-ner of "correcting conditions," that he had "prepared a plan," thathehad appointed a committee to handle wage adjustments, and thatthe respondent would give to the employees in department 33 a "fairand square deal" if the employees, in turn, would be fair and squarein their dealings with the committee.After stating that if "it isfound that you have not been honest and fair in revising the highrates, then the company reserves the right to further equalize thesehigh rates," the letter continues :In discussing this with some of the men in the department theyhave suggested that this committee also serve as a group to hearany other suggestions or complaints from department No. 33. In DECISIONS AND ORDERS509accordance with this desirethis committee will handle, in additionto wage adjustments, complaints or petitions of any other nature.However, as all of you men realize, in an organization the size ofours it is necessary to follow certain routine discipline, and inorder to insure this all requests or petitions for anything otherthan wage equalizations or adjustments will be taken up and dis-cussed with the foreman by any member of the committee or thecommittee as a whole . . . I might mention here that I want allemployees to feel perfectly free to see Mr. Getzen or me at anytime if they have a problem which cannot be adjusted with theforeman.They cana see either Mr. Getzen or me without in anyway jeopardizing or endangering their jobs.This is a generalpolicy and applies to all employees in any department.This plan will be put into effect for a trial period of 6 monthsending April 30, 1936.During this period the committee willhave full charge. of equalizing all rates.The adjustment of rateswill be done by the committee in conjunction with the manage-ment. If the experience during this trial period proves that thecommittee and employees have taken an honest and fair view-point in establishing rates, then the committee will be given fullcharge of adjusting all rates as well as equalizing present rates.If for any reason it appears advisable, the company reserves theright to change the personnel of the committee or discontinue thisplan at any time.However, I sincerely hope that this will not benecessary as I really feel that this will do much towards improv-ing conditions in your department. [Italics supplied.]If there were any doubt as to the real reason reinstatement was de-nied Molebash, Nimroth, Sherrill, and McCaw, the above-quoted letterdispels it.The respondent had to reinstate many of the union mem-bers, though not its leaders, in order to continue production.AfterBeers' investigation he realized the necessity for remedying the exist-ing conditions, though not through the Union, the agency selected bythe employees to deal with the management. It will be recalled thattheUnion originally instigated the protest against the piece ratesand overtime, and reenforced the employee demands by a strike. Themass "discharge" ensued, followed by the gradual reinstatement ofall employees but the most active protagonists of the employees' con-certed resistance to the prevailing conditions.With these leaderseliminated, the respondent abandoned any pretext of dealing with theUnion and appointed its employee committee, removable at the re-spondent's will, to represent the employees in negotiations with themanagement.W. C. Hudson and Julius Fillinger, two of the six employees namedin the complaint, signed releases and were reinstated prior to the com- 510NATIONAL LABOR RELATIONS BOARDmencement of the hearing.13The respondent advances various reasonsfor its refusal to reinstate the remaining four employees, namely Reu-ben Molebash, Elmer Sherrill, Theodore Nimroth, and Iral McCaw.The Trial Examiner found that the first three had been discrimina-torily refused reinstatement and that McCaw had not been discrimina-torily denied reinstatement.We are unable to agree with the find-ings of the Trial Examiner in respect to McCaw.We will examinethe respondent's defenses with respect to each of the four individuals.Reuben Molebash,was first employed by the respondent in 1916_Thereafter he worked continuously for the respondent until 1925, withthe exception of about 3 months.From 1925 to 1927 Molebash workedelsewhere.From 1927 to 1929 he worked intermittently for the re-spondent.In 1930 or 1931 he again commenced working for the re-spondent and this term of employment, aside from a month, wasuninterrupted until his discharge.On the various occasions whenMolebash ceased working for the respondent, he was not dischargedfor cause.During all the time he was so employed, except for approx-imately 2 years, he was a polisher. It is not asserted that he wasincompetent; rather, the record shows that he was among the re-spondent's most efficient polishers.It is asserted that Molebash occa-sionally left the plant before quitting time and thereby refused towork, that he violated rules prohibiting smoking and talking withinthe plant, that he used profanity directed in particular toward Beck-with, and that on several occasions his discharge had been considered.An examination of the various alleged reasons convinces us that theywere not the actual reason for the respondent's refusal to reinstateMolebash.Molebash denies having violated for a year prior to hispurported discharge the rule prohibiting smoking.Beckwith, hisforeman, violated the rule in the presence of the polishers and it waslightly regarded by the employees.That obedience to the rule wasnot expected is apparent from the testimony of Golden. Theemployees congregated in the toilet when they desired to smoke, andGolden testified :"These releases were prepared in the respondent's offices without the assistance of thetwo reinstated employees,who signed them in the presence of Grace D Farley, secretaryto Smith.The releases or waivers are in the form of letters to the Board and are sub-stantially alike.That signed by Fillinger is in part as follows :Please be advised that I do not wish any suchclaim (for back pay) to be includedin the hearing in my behalf,as I am making no such claim against the company, bywhom I am now employed.I have never asked or authorized the Metal Polishers'Union or anyone else to make any such claim in my behalf,and if one has been made,itwas without my knowledge or consent.Hudson refused to sign a release in the exact form of that signed by Fillinger, but Hud-son's release differs only in that it concludes :...Itwas without my consent.Under the circumstances of this case we will give effect to these releases although we donot regard them as binding on the Board.0 DECISIONS AND ORDERS511... and sometimes I have seen men going into the toilet, butI did not make a practice of watching them. I know at timesI felt I had to knock before I went in because of things I wouldsee that I didn't want to see.Beckwith stated that Molebash would leave his place of work andgo elsewhere in the plant where he would engage in conversation inviolation of the rule prohibiting talking.According to Beckwith,this occurred in 1935 for 5 or 6 minutes on each of five or six occa-sions each day. - Molebash was among the highest paid of the polisherson a piece-rate basis.14 It seems to us unlikely that he could havemaintained that position and yet have loitered 30 to 35 minutes ofeach working day. The alleged use of profanity by Molebash and thecircumstances surrounding it do not indicate that this was the reasonfor the refusal to reinstate him. It is stated by the respondent that,although the discharge of Molebash had been frequently considered,itwas thought inadvisable because the respondent would have beenaccused of anti-union activity.Smith testified that Molebash wasthreatened with discharge about 7 or 8 months before he was pur-portedly discharged, and Smith could recall no occasion during thosemonths on which he had heard further complaints about Molebash.The alleged reasons advanced for not reinstating Molebash involvenatters arising as early as 1932, yet the record leaves no doubt thatMolebash before and after that date was among the respondent's mostefficient employees.We cannot believe that the respondent, in deny-ing reinstatement to him, was actuated by any reason other than hisunion activities.Theodore AVimrothfirst commenced working for the respondent inFebruary or March 1919.His employment by the respondent wascontinuous until his purported discharge on October 15, 1935. It isnot alleged that he was inefficient.He was a highly capable polisher.It is alleged by the respondent that Nimroth, in company with Mole-bash, tried to "run" department 33 for a year and a half before hispurported discharge ; that during the same period of time Nimrothengaged in a dispute with another employee, and violated the rulesprohibiting smoking and talking; that he used profanity and thathe had been threatened with discharge.The same findings we havemade heretofore concerning Molebash 'in the instance of smoking- andta]king are likewise applicable to Nimroth.Nimroth admits severalof the allegations against him, particularly with reference to talkingand smoking, and admits that he was reprimanded.An examination14The following statement appears in the respondent's brief of July 31, 1936 :Itwill be found by examining the wages paid all employees of this department,that the compensation of Molebash,Nimroth and Sherrill.was more, than a largemajority of the other employees of the department received .. . 512NATIONAL LABOR RELATIONS BOARDof this mass of testimony concerning his alleged insubordination doesnot indicate that the respondent seriously objected to Nimroth's activ-ities or acts other than those in behalf of the Union.We are not im-pressed with the effort of the respondent to indicate that many of theallegations against Nimroth first came to its attention after his pur--ported discharge.Our examination of all the evidence concerningNimroth leads us to the conclusion that he was an efficient ' employeeand that his union activities were the cause of his having been deniedreinstatement.Elmer Sherrillwas first employed by the respondent in 1919 or1920 and thereafter worked for the respondent intermittently, hislast period of employment being from October 1934 until his pur-ported discharge on October 15, 1935.Sherrill was employed duringthese years as a grinder, burnisher, and polisher.On the occasionswhen Sherrill's employment ceased, he either quit or was laid offbecause of slack work.He was never discharged for cause. It isasserted that Sherrill was a frequent violator of factory rules andthat his discharge had been under consideration for 2 or 3 monthsbefore October 1935. It is to be noted that the- complaints againstMolebash and Nimroth had existed for 2 or more years, but thatSherrill's discharge had only recently been considered.Also it isto be noted that Sherrill was reemployed in 1934, at which time hemust have been an acceptable employee.Sherrill admits having vio-lated the rules prohibiting smoking and talking.However, sincethe rule prohibiting smoking was not obeyed or expected to be en-forced, and since Sherrill was obviously no more of a violator ofthe working rules than many other employees, we do not believethat these alleged infractions of the rules are the reasons whichactuated the respondent in denying him reinstatement.The qualityof his work seems to have been satisfactory.That he was activein union affairs and was highly regarded by his fellow employees isevident by the fact that he was on the committee which endeavoredto bargain with the management.We find that Sherrill's union activ-itieswere the cause of the respondent's failure to reinstate him.IralMcCawcommenced working for the respondent about 1923or 1924.His work was intermittent until 1925 when he again en-tered the respondent's employ and continued so until laid off duringthe summer of 1931 or 1932.On the occasions when he ceased work-ing for the respondent, McCaw was not discharged for cause.Afterthis summer lay-off, McCaw returned again and worked continu-ously until his purported discharge in October' 1935.During muchof the time McCaw was employed as a polisher. The sole reasongiven for denying reinstatement to McCaw is that he was allegedlyinefficient in that he was unable to polish expensive instruments. DECISIONS AND ORDERS513The Trial Examiner, finding some support for this allegation inMcCaw's testimony, found that he had not been discriminatorily de-nied reinstatement.We cannot agree with this finding.That Mc-Caw was not as efficient as some other polishers is apparent, but thatthis was the reason for the refusal to reinstate him, we do not believe.McCaw stated that he was incapable of polishing expensive instru-ments and that he had never learned because he was unwilling topolish them unless "paid by the day." This refusal occurred longbefore October 1935, and it appears that for at least a year priorthereto he had not been asked to polish expensive instruments.Onepolisher, not one of those to whom reinstatement was denied, testifiedthat McCaw was an expert polisher in "his line of work," that is, on"Pan Americans and Cavaliers," two types of instruments manufac-tured by the respondent.Further, it is clear that McCaw's abilitywas superior to that of the individuals who replaced him.McCaw had joined the Union about September 1934, and he'wasa signer of both the petition for an increase in wages and the paperrefusing to work overtime.He did not work overtime on October14, not because he was one of the strikers, but because he had nowork to do that night and was not expected to work. After his pur-ported discharge and before October 21, he called upon Getzen, seek-ing reinstatement.Getzen was apparently under the impression thatMcCaw had been one of those who refused to work overtime onOctober 14.Getzen testified :Well, he (McCaw) came in and I said, "Hello, Pete"-thatis his nickname, Pete.And he said, "How is chances for myjob," and I says, "Well, we haven't any opening, Pete." "Whynot?" "Well," I says, "I will tell you. I am awfully sur-prised at what you did the other night in the face of the factthat we have been carrying you such a long time," and so we had."We have put up with an awful lot with you, and I was verymuch surprised you would do a thing like that, and I don'tbelievewe will' ever be able to make a polisher out of you,from the report I get from Beckwith, and we have no openingfor you."Under the respondent's theory of this case, (1) neither McCaw norany of the other employees named in the complaint would have been"discharged" on October 15 had they signed the agreement to workovertime, and (2) the refusals to reinstate were actuated solely byreason of their being unsatisfactory employees.Here in Getzen'sstatement we find a frank admission that the lawful act of the pol-ishers to enforce their demands was being considered by the re-spondent in offering or denying reinstatement.The fact that Mc-Caw had not refused to work overtime on October 14 is immaterial; 514NATIONAL LABOR RELATIONS BOARDit is only material that Getzen thought that he had refused to workovertime on that day. It is plain that because Getzen was "awfullysurprised" at the concerted activities of the respondent's employeesin attempting to bargain collectively he intended to deal with themin a manner the respondent thought best to halt and prevent thoseactivities.We find that McCaw was refused reinstatement becauseof his union activities.We find that Reuben Molebash, Theodore Nimroth, Elmer Sher-rill,and Iral McCaw were denied reinstatement by the respondentbecause of their membership in a labor organization and their con-certed activities for the purposes of collective bargaining and othermutual aid or protection, and that by the refusals to reinstate themthe respondent has discriminated in regard to hire and tenure ofemployment, thereby discouraging membership in a labor organiza-tion, and that by such acts and by the quoted statements of Beck-with and Getzen the respondent has interfered with, -restrained, andcoerced its employees in the exercise of the rights guaranteed inSection 7 of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section III, B, above,occurring in connection with the operations of the respondent de-scribed in Section I above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andhave led and tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V.THE REMEDYHaving found that the respondent has engaged in certain unfairlabor practices, we will order it to cease and desist therefrom.We willalso order the respondent to offer full reinstatement with back pay toReuben Molebash, Theodore Nimroth, Elmer Sherrill, and Iral McCaw.However, since the charge in the instant case was withdrawn onAugust 14, 1936, we shall not direct that said employees be madewhole for their respective losses of pay during the period from Au-gust 14, 1936, to May 21, 1938, the, date of said Order reinstating theproceedings herein. ' Our Order will provide that said employees, andeach of them, be made whole for any losses of pay they have sufferedby reason of the respective refusals to reinstate them by payment toeach of them of a sum equal to the amount which he normally wouldhave earned as wages during the periods from the date of such re-fusals to reinstate, October 21, 1935, to August 14, 1936, and from May21, 1938, to the time of the offer of reinstatement, less his net earn- DECISIONS AND ORDERS515ings 15 during such periods.However, since the Trial Examiner dis-missed the complaint in so far as it alleged that the refusal to reinstateIral McCaw constituted an unfair labor practice, we will exclude fromthe computation of his back pay the period from the date of the Inter-mediate Report, June 3, 1936, to the date of this Order, which periodincludes the shorter period so excluded above in the instances of thethree other employees who also were denied reinstatement.-Upon the basis of the foregoing findings of fact, and upon the entirerecord in the case, the Board makes the following :-CONCLUSIONS OF LAW1.Metal Polishers, Buffers, Platers and Helpers InternationalUnion, Local No. 77, is a labor organization within the meaning ofSection 2 (5) of the Act.2.The respondent, by interfering with, restraining, and coercingits employees in the exercise of the rights guaranteed in Section 7 ofthe Act, has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8 (1) of the Act.3.The respondent, by discriminating against Reuben Molebash,Theodore Nimroth, Elmer Sherrill, and Iral McCaw in regard to theirhire and tenure of employment and thereby discouraging membershipin or affiliation with Metal Polishers, Buffers, Platers and HelpersInternational Union, Local No. 77, has engaged in and is engagingin unfair labor practices within the meaning of Section 8 (3)- of theAct.4.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce within the meaning of Section 2 (6) and (7) ofthe Act.ORDERUpon the basis of the foregoing findings of fact and conclusions oflaw, and pursuant to Section 10 (c) of the National Labor RelationsAct, the National Labor Relations Board hereby orders that the re-"By "net earnings" Is meant earnings less expenses,such as for transportation, room,and board,incurred by an employee in connection with obtaining work and working else-where than for the respondent,which would not have been incurred but for his unlawfuldischarge and the consequent necessity of his seeking employment elsewhere.SeeMatterofCrossett Lumber CompanyandUnited Brotherhood of Carpenters and Joiners ofAmerica,Lumber and Sawmill Workers Union,Local 2500,8 NL R B 440 Monies re-ceived for work performed upon Federal, State, county, municipal,or other work-reliefprojects are not deductible as "net earnings,"but, as provided below in the Order,shall bededucted and paid oler to the appropriate fiscal agency of the Federal,State,county,municipal,or other government or governments which supplied the funds for said work-relief projects.16 SeeMatter of Kentucky Firebrick CompanyandUnited Brick and Clay Workers ofAmerica,Local Union No. 510,3 N. L.R B 455;enforcement order entered inNationalLabor Relations Board v.Kentucky Fire Brick Company,99 Fed (2d) 89.CC C. A Gth1938). 516NATIONAL LABOR RELATIONS BOARDspondent, C. G. Conn, Ltd., and its officers, agents, successors, andassigns, shall:1.Cease and desist from :(a)Discouraging membership in Metal Polishers, Buffers, Platersand Helpers International Union, Local No. 77, or any other labororganization of its employees, by discharging or refusing to reinstateany of its employees or in any other manner discriminating in regardto their hire or tenure of employment or any terms or conditions oftheir employment;(b) In any other manner interfering with, restraining, or coercingits employees in the exercise of their rights to self-organization, toform, join, or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, and to engage in concertedactivities for the purpose of collective bargaining or other mutual aidor protection, as guaranteed in Section 7 of the National Labor Rela-tions Act.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Offer to Reuben Molebash, Theodore Nimroth, Elmer Sherrill,and Iral McCaw immediate and full reinstatement to their formerpositions, without prejudice to their seniority and other rights andprivileges;(b)Make whole said Reuben Molebash, Theodore Nimroth, andElmer Sherrill, and each of them, for any losses of pay they have suf-fered by reason of said refusals to reinstate, by payment to them,respectively, of a sum of money equal to that which each would nor-mally have earned as wages during the period from October 21, 1935,to August 14, 1936, and from May 21, 1938, to the time of such offerof reinstatement, less the respective net earnings 17 of each during suchperiods; deducting, however, from the amounts otherwise due to eachof the said employees, monies received by said employees during saidperiods for work performed upon Federal, State, county, municipal, orother work-relief projects; and pay over the amounts, so deducted; tothe appropriate fiscal agency of the Federal, State, county, municipal,or other government or governments which supplied the funds for saidwork-relief projects;(c)Make whole said Iral McCaw for any loss of pay he has suf-fered by reason of said refusal to reinstate, by payment to him of asum of money equal to that which he would normally have earned aswages during the periods from October 21, 1935, to June 3, 1936, andfrom the date of this Decision to the time of such offer of reinstate-ment, less his net earnings 17 during such periods; deducting, how-ever, from the amount otherwise due to said employee, monies re-11 See footnote 15. DECISIONS AND ORDERS517ceived by said employee during said periods for work performed uponFederal, State, county, municipal, or other work-relief projects; andpay over the amount, so deducted, to the appropriate fiscal agency ofthe Federal, State, county, municipal, or other government or gov-ernments which supplied the funds for said work-relief projects;(d) Post immediately in conspicuous places in and about its plantand, particularly in and about the polishing departments therein, no-tices to its employees, and maintain said notices for a period of atleast sixty (60) consecutive days from the date of posting, stating thatthe respondent will cease and desist as aforesaid;(e)Notify the Regional Director for the Thirteenth Region in writ-ing within ten (10) days from the date of this Order what steps therespondent has taken to comply herewith.147841-39-vol. 10-34